Melvin Mayfield, Judge, concurring. The majority of the court has today denied the motion of the Arkansas AFL-CIO to file an amicus curiae brief in the above styled case. I concur in that decision based upon the reasoning stated below. In Holiday Inn and US. Fire Insurance Company v. Coleman, 29 Ark. App. 157, 778 S.W.2d 649 (1989), I concurred in part and dissented in part to a per curiam opinion in which the court allowed the Arkansas Self Insurers Association and the Arkansas Hospital Association to file amicus curiae briefs. I concurred in granting the motion of the hospital association because it stated that a brief would be filed which would argue a point that the appellant insurance company had no direct interest in arguing. Thus, it was alleged that without the hospital association’s brief it was not likely that any party would discuss a specific issue that the association alleged was of legal significance and public interest. I dissented, however, from the action of the majority of the court allowing the Arkansas Self Insurers Association to file an amicus curiae brief because that association had stated no reason why the point it wished to discuss would not be adequately argued by the named parties in the case. Rule 19 of the Arkansas Supreme Court and the Court of Appeals provides that a motion for permission to file amicus curiae briefs should “state the reasons why such a brief is thought to be necessary.” Thus, I dissented because the self insurers association’s request did not meet the provisions of Rule 19. In the instant matter, the request made by the Arkansas AFL-CIO does not state any reasons why it is thought that an amicus curiae brief by that association would be necessary. Not only that, but the motion does not give any indication of what point would be argued if the motion were to be granted. Recently we allowed the ALF-CIO to file an amicus curiae brief in another case pending in this court but that motion, in my opinion, substantially complied with Rule 19.